Exhibit 10.8

 

FORM OF FACE OF CLASS A WARRANT CERTIFICATE

 

THESE WARRANTS AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR QUALIFIED UNDER
APPLICABLE STATE SECURITIES LAWS.  THESE WARRANTS AND SUCH SECURITIES MAY BE
OFFERED, SOLD OR TRANSFERRED ONLY IN COMPLIANCE WITH THE REQUIREMENTS OF SUCH
ACT AND OF ANY APPLICABLE STATE SECURITIES LAWS AND SUBJECT TO THE PROVISIONS OF
THE WARRANT AND PREFERRED STOCK AGREEMENT, DATED AS OF OCTOBER 2, 2013, BETWEEN
CUBIC ENERGY, INC. (THE “COMPANY”) AND ANCHORAGE ILLIQUID OPPORTUNITIES OFFSHORE
MASTER III, L.P., ANCHORAGE ILLIQUID OPPORTUNITIES III (B), L.P., AIO III AIV,
L.P., CORBIN OPPORTUNITY FUND, L.P., O-CAP PARTNERS, L.P. AND O-CAP OFFSHORE
MASTER FUND, L.P.  A COPY OF SUCH WARRANT AND PREFERRED STOCK AGREEMENT IS
AVAILABLE AT THE OFFICES OF THE COMPANY.

 

WARRANTS TO PURCHASE COMMON STOCK
OF CUBIC ENERGY, INC.

 

No.                  

Certificate for                Class A Warrants

 

This certifies that [HOLDER], or registered assigns, is the registered holder of
the number of Class A Warrants (the “Warrants”) set forth above. Each Warrant
entitles the holder thereof (a “Holder”), subject to the provisions contained
herein and in the Warrant Agreement referred to below, to purchase from Cubic
Energy, Inc., a Texas corporation (the “Company”), one share of the Company’s
common stock, par value $0.05 per share (“Common Stock’), subject to adjustment
upon the occurrence of certain events specified herein and in the Warrant
Agreement, at the exercise price (the “Exercise Price”) of $0.01 per share,
subject to adjustment upon the occurrence of certain events specified herein and
in the Warrant Agreement.

 

This Warrant Certificate is issued under and in accordance with the Warrant and
Preferred Stock Agreement, dated as of October 2, 2013 (the “Warrant
Agreement”), between the Company and Anchorage Illiquid Opportunities Offshore
Master III, L.P., Anchorage Illiquid Opportunities III (B), L.P., AIO III AIV,
L.P., Corbin Opportunity Fund, L.P., O-CAP Partners, L.P. and O-CAP Offshore
Master Fund, L.P. (together with their successors and assigns, the “Investors”),
and is subject to the terms and provisions contained in the Warrant Agreement,
to all of which terms and provisions the Holder of this Warrant Certificate
consents by acceptance hereof.  The Warrant Agreement is hereby incorporated
herein by reference and made a part hereof.  Reference is hereby made to the
Warrant Agreement for a full statement of the respective rights, limitations of

 

--------------------------------------------------------------------------------


 

rights, duties, obligations and immunities thereunder of the Company, the
Investors and the Holders of the Warrants.

 

This Warrant Certificate shall terminate and be void at 5:00 p.m., Dallas, Texas
time on October 2, 2019 (the “Expiration Date”).

 

As provided in the Warrant Agreement and subject to the terms and conditions
therein set forth, the Warrants shall be exercisable from time to time on any
Business Day and ending on the Expiration Date.

 

The Exercise Price and the number of shares of Common Stock issuable upon the
exercise of each Warrant are subject to adjustment as provided in the Warrant
Agreement.

 

All shares of Common Stock issuable by the Company upon the exercise of Warrants
shall, upon such issue, be duly and validly issued and fully paid and
non-assessable.

 

In order to exercise a Warrant, the registered holder hereof must surrender this
Warrant Certificate at the principal place of business of the Company, with the
Exercise Subscription Form on the reverse hereof duly executed by the Holder
hereof, with signature guaranteed as therein specified, together with any
required payment in full of the Exercise Price then in effect (unless the Holder
shall have elected Net Share Settlement, as such term is defined in the Warrant
Agreement) for the share(s) of Underlying Common Stock as to which the
Warrant(s) represented by this Warrant Certificate are submitted for exercise,
all subject to the terms and conditions hereof and of the Warrant Agreement.

 

The Company shall pay all transfer, stamp and other similar taxes that may be
imposed in respect of the issuance or delivery of the Warrants or in respect of
the issuance or delivery by the Company of any securities upon exercise of the
Warrants.

 

This Warrant Certificate and all rights hereunder are transferable by the
registered holder hereof, subject to the terms of the Warrant Agreement, in
whole or in part, on the register of the Company, upon surrender of this Warrant
Certificate for registration of transfer at the principal place of business of
the Company, duly endorsed by, or accompanied by a written instrument of
transfer in form satisfactory to the Company duly executed by the Holder hereof
or his attorney duly authorized in writing, with signature guaranteed as
specified in the attached Form of Assignment. Upon any partial transfer, the
Company will issue and deliver to such holder a new Warrant Certificate or
Certificates with respect to any portion not so transferred.

 

2

--------------------------------------------------------------------------------


 

No service charge shall be made to a Holder for any registration of transfer or
exchange of the Warrant Certificates, but the Company may require payment of a
sum sufficient to cover any tax or other governmental charge payable in
connection therewith.

 

Each taker and holder of this Warrant Certificate by taking or holding the same,
consents and agrees that this Warrant Certificate when duly endorsed in blank
shall be deemed negotiable and that when this Warrant Certificate shall have
been so endorsed, the holder hereof may be treated by the Company and all other
persons dealing with this Warrant Certificate as the absolute owner hereof for
any purpose and as the person entitled to exercise the rights represented
hereby, or to the transfer hereof on the register of the Company, any notice to
the contrary notwithstanding, but until such transfer on such register, the
Company may treat the registered Holder hereof as the owner for all purposes.

 

This Warrant Certificate and the Warrant Agreement are subject to amendment as
provided in the Warrant Agreement.

 

All terms used in this Warrant Certificate that are defined in the Warrant
Agreement shall have the meanings assigned to them in the Warrant Agreement.

 

Copies of the Warrant Agreement are on file at the office of the Company and may
be obtained by writing to the Company at the following address: Cubic
Energy, Inc., 9870 Plano Road, Dallas, Texas 75201, Attention:  Company
Secretary.

 

3

--------------------------------------------------------------------------------


 

Dated:           [·]

 

 

CUBIC ENERGY, INC.

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

4

--------------------------------------------------------------------------------


 

FORM OF REVERSE OF CLASS A WARRANT CERTIFICATE

 

EXERCISE SUBSCRIPTION FORM

 

(To be executed only upon exercise of Warrant)

 

To:  Cubic Energy, Inc.

 

The undersigned irrevocably exercises                                  of the
Class A Warrants for the purchase of one share (subject to adjustment in
accordance with the Warrant Agreement) of Common Stock, par value $0.05 per
share, of Cubic Energy, Inc., for each Class A Warrant represented by the
Warrant Certificate and herewith (a) (i) elects for Net Share Settlement of such
Class A Warrants by marking X in the space that follows       , or (ii) makes
payment of $                     (such payment being by means permitted by the
Warrant Agreement and the within Warrant Certificate), in each case at the
Exercise Price and on the terms and conditions specified in the within Warrant
Certificate and the Warrant Agreement therein referred to, (b) surrenders this
Warrant Certificate and all right, title and interest therein to Cubic
Energy, Inc.* and (c) directs that the shares of Common Stock deliverable upon
the exercise of such Class A Warrants be registered in the name and delivered at
the address specified below.

 

Date:

 

 

 

 

 

 

 

 

**

 

(Signature of Owner)

 

 

 

 

 

(Street Address)

 

 

 

 

 

(City)

(State)

(Zip Code)

 

 

 

Signature Guaranteed by:

 

 

 

 

 

--------------------------------------------------------------------------------

*                                         If less than all Class A Warrants
represented by the Warrant Certificate are surrendered, state: (b) surrenders
this Warrant Certificate and requests a new Warrant Certificate for Class A
Warrants that are not surrendered be issued in accordance with Section 3.4(d) of
the Warrant Agreement.

 

**                                  The signature must correspond with the name
as written upon the face of the within Warrant Certificate in every particular,
without alteration or enlargement or any change whatever, and must be guaranteed
by a financial institution satisfactory to the Investors.

 

5

--------------------------------------------------------------------------------


 

Securities to be issued to:

 

Please insert social security or identifying number:

 

Name:

 

Street Address:

 

City, State and Zip Code:

 

Any unexercised Warrants evidenced by the within Warrant Certificate to be
issued to:

 

Please insert social security or identifying number:

 

Name:

 

Street Address:

 

City, State and Zip Code:

 

6

--------------------------------------------------------------------------------